Case: 12-1531 Document:8 Pagezl Filed: 07124/2012

NOTE: This order is nonprecedential.

waiter: States Qtnurt of appeals
for the jfeheral @irtuit

ARIA DIAGNOSTICS, INC.,
Plaintiff-Appellee,

V.

SEQUENOM, INC.,
Defendant-Appellant.

2012-1531 -

Appeal from the United States District Court for the
Northern District of California in case no. 11-CV-6391,
Judge Susan Illston.

0N MOTION

ORDER

Sequenom, Inc. moves to expedite the brieﬁng sched-
ule, oral argument, and disposition of this appeal. Seque-
nom states that Aria Diagnostics, Inc. opposes.

Sequenom may of coarse self-expedite the case by ﬁl-
ing its own briefs early. Sequenom has not shown that
other deadlines should be shortened.

Accordingly,

 

Case: 124.531 Document: 8

IT Is ORDERED THAT:

The motion is denied.

JUL 2 4 2012
Date

cc: Michael J. Malecek, Esq.
David I. Gindler, Esq.

$8

Page: 2 Filed: 07/24/2012

FOR THE COURT

Isl Jan Horbalx
Jan Horbaly

Clerk

FILED

u.s. COURT OF APPEALS FOR

THE FEDERAL CIRCUIT
JUL 2 4 2012

JAN HORBALY
CLERK